 
 
I 
111th CONGRESS 1st Session 
H. R. 1098 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2009 
Mr. Perriello introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to increase the amount of educational assistance payable by the Secretary of Veterans Affairs to certain individuals pursuing internships or on-job training. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Worker Retraining Act of 2009.  
2.Increase in amount of assistance for individuals pursuing internships or on-job training 
(a)Montgomery GI billSection 3032(c) of title 38, United States Code, is amended— 
(1)in subparagraph (A), by striking 75 percent and inserting 85 percent;  
(2)in subparagraph (B), by striking 55 percent and inserting 65 percent; and  
(3)in subparagraph (3), by striking 35 percent and inserting 45 percent.  
(b)Post-Vietnam era veterans educational assistanceSection 3233(a) of such title is amended— 
(1)in paragraph (1), by striking 75 percent and inserting 85 percent;  
(2)in paragraph (2), by striking 55 percent and inserting 65 percent; and  
(3)in paragraph (3), by striking 35 percent and inserting 45 percent.  
(c)Survivors and dependents educational assistanceSection 3687 of such title is amended— 
(1)in subsection (b)(2)— 
(A)by striking $574 and inserting $650;  
(B)by striking $429 and inserting $507; and  
(C)by striking $285 and inserting $366; and  
(2)by striking subsection (d).  
(d)Selected reserve Montgomery GI billSection 16131(d)(1) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking 75 percent and inserting 85 percent;  
(2)in subparagraph (B), by striking 55 percent and inserting 65 percent; and  
(3)in subparagraph (C), by striking 35 percent and inserting 45 percent.  
 
